MEMORANDUM**
Gurdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (the “Convention”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
Singh contends that the IJ’s adverse credibility determination lacks a valid basis. We disagree. Indeed, the IJ identified numerous inconsistencies and implausibilities within and between Singh’s testimony and asylum application. Each of these inconsistencies was specifically and cogently described by the IJ, and supported by the record. Since many of these inconsistencies also cast doubt on the events that go to the heart of Singh’s claim, substantial evidence supports the denial of asylum. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Substantial evidence also supports the IJ’s conclusion that Singh is not entitled to relief under the Convention because he failed to demonstrate that it is more likely than not that he will be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Pursuant to Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004), Singh’s untimely motion for stay of voluntary departure is denied.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.